Motion to amend remittitur granted to the extent that the return of remittitur is requested and, upon return, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of the defendant under the Sixth and Fourteenth Amendments were denied. The defendant urged that his rights thereunder were violated by reason of a denial of effective assistance of counsel upon his trial and upon a motion in arrest of judgment. The Court of Appeals held that there was no denial of the defendant’s constitutional rights. [See 27 N Y 2d 841.]